Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 16, 2022

                                      No. 04-17-00310-CV

  YATES ENERGY CORPORATION, EOG Resources, Inc., Jalapeno Corporation, ACG3
     Mineral Interests, Ltd., Glassell Non-Operated Interests, Ltd., and Curry Glassell,
                                         Appellants

                                                 v.

         BROADWAY NATIONAL BANK, Trustee of the Mary Frances Evers Trust,
                              Appellees

                       From the Probate Court No. 2, Bexar County, Texas
                                  Trial Court No. 2015PC2618
                           Honorable Tom Rickhoff, Judge Presiding


                                         ORDER
       The parties’ motions for rehearing are currently due on August 18, 2022. On August 15,
2022, the parties filed a joint motion to extend the deadline for filing motions for rehearing until
September 16, 2022. After consideration, we GRANT the motion and ORDER the parties to file
their motions for rehearing, if any, by September 16, 2022.




                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2022.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court